10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

WILLIAM M. KUNTZ # 153052
Attorney at Law
4780 Arlington Avenue
Riverside, CA 92504

951) 343-3400

ax (951) 343-4004
E-Mail: KuntzSSlaw @sbcglobal.net
Attorney for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION

WANDA LYNN STOKES-NARASKY, CASE NO: EDCV20-00772-RAO

Plaintiff, [PROPOSED | ORDER AWARDING

EAJA FEES
V.

ANDREW SAUL, Commissioner
of Social Security Administration,

Defendant.

)
)
)
)
)
)
)
)
)
)
)

 

Based upon the parties’ Stipulation for Award and Payment of Equal Access
to Justice Act (EAJA) Fees (“Stipulation”),

IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
SEVEN HUNDRED TEN DOLLARS and 04/cents ($3,710.04), as authorized by

28 U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.

DATED: May 7, 2021 Rapedin Qa. O2—

HONORABLE ROZELLA A. OLIVER
UNITED STATES MAGISTRATE JUDGE

 

 
